Name: Decision No 47/74 of the EEC-AASM Association Council of 27 December 1974 derogating from the definition of the concept of 'originating products' in order to take account of the special situation of Mauritius with regard to certain textile products
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-04-04

 Avis juridique important|21975D0404(01)Decision No 47/74 of the EEC-AASM Association Council of 27 December 1974 derogating from the definition of the concept of 'originating products' in order to take account of the special situation of Mauritius with regard to certain textile products Official Journal L 084 , 04/04/1975 P. 0004DECISION No 47/74 OF THE EEC-AASM ASSOCIATION COUNCIL of 27 December 1974 derogating from the definition of the concept of 'originating products' in order to take account of the special situation of Mauritius with regard to certain textile productsTHE ASSOCIATION COUNCIL, Having regard to the convention of association between the European Economic Community and the African and Malagasy States associated with the Community, signed on 29 July 1969, and in particular Articles 10 (2) and 62 (2) thereof; Whereas an Association Agreement concerning the accession of Mauritius to the convention of association was signed at Port Louis on 12 May 1972; whereas that Agreement contains the application to Mauritius of Decisions of the Association Council on the definition of the concept of 'originating products', and in particular of Decision No 36/71; Whereas, however, in order to take into account the special situation of Mauritius, and in order to enable the industries concerned to adapt their production to conditions which comply with the definition of the concept of 'originating products', Decision No 46/73 of the Association Council stipulates that until 31 December 1974 textile products manufactured in Mauritius and falling within Common Customs Tariff heading Nos 60.01, 60.02, 60.04, 60.05, 61.01, 61.02, 61.03, 61.04, 61.07, 61.09 and 61.10 shall be considered as 'originating products', within the limit of certain amounts; Whereas the Government of Mauritius has presented a request that from 1 January 1975 the definition in Decision No 36/71 in respect of certain textile products manufactured in that Associated State shall be suspended for a maximum period of one year; Whereas the setting up of spinning-mills in Mauritius has been delayed for reasons connected with the supply of building materials, and whereas therefore, certain of that Associated State's textile products do not yet meet the criteria laid down by the definition of the concept of 'originating products' in the relations between the EEC and the AASM; Whereas consequently, the derogation under Decision No 46/73 should be prolonged for a limited period, HAS DECIDED AS FOLLOWS: Article 1 In derogation from the special provisions in List A annexed to Decision No 36/71 on the definition of the concept of 'originating products' and on the methods of administrative cooperation, textile products manufactured in Mauritius and falling within Common Customs Tariff heading Nos 60.01, 60.02, 60.04, 60.05, 61.01, 61.02, 61.03, 61.04, 61.07, 61.09 and 61.10 shall be considered as products originating in Mauritius under the conditions set out hereinafter. Article 2 The derogation shall, for the year 1975, be limited to the amounts specified below in respect of the products concerned: >TABLE> In addition, if, for one of the tariff headings mentioned in the table in Article 2 of Decision No 46/73, the quantity fixed has not been reached during 1974 the quantities not used up during that year may be used in 1975 to the extent of 20% of the quantity fixed for the same tariff heading. Article 3 The necessary measures shall be taken by the Mauritian authorities in order to verify the quality and quantity of exports of the products referred to in Article 2. Article 4 Movement certificates AY 1 issued pursuant to this Decision shall bear one of the following entries : 'Originating products by virtue of Association Council Decision No 47/74'. 'Marchandises rÃ ©putÃ ©es originaires en vertu de la dÃ ©cision n 47/74 du Conseil d'association'. 'Ursprungserzeugnisse im Sinne des Beschlusses Nr. 47/74 des Assoziationsrats'. 'Merci originarie in virtÃ ¹ della decisione n. 47/74 del Consiglio di associazione'. 'Goederen van oorsprong uit hoofde van besluit nr. 47/74 van de Associatieraad'. 'Varer med oprindelsestatus i henhold til Associeringsraadets afgoerelse nr. 47/74'. This entry shall be in red ink under the heading 'Observations'. Article 5 Should imports under this derogation give rise, or threaten to give rise, to difficulties leading to a change in an economic situation in a region of the Community, the latter may, pursuant to Article 16 (2) of the convention of association, take or authorize the Member State concerned to take the necessary protective measures. Article 6 The Associated States, the Member States and the Community shall be required, each to the extend to which are concerned, to take the necessary steps to implement this Decision. Article 7 This Decision shall enter into force on 1 January 1975. It shall apply pro rata temporis, as far as the quantities are concerned, until the trade provisions of the convention which is to succeed the convention of 29 July 1969 are applied, and until 31 December 1975 at the latest. Done at Brussels, 27 December 1974. The President of the Association CouncilDoralta DJIRAIBAYE